DETAILED ACTION
This Office Action is in response to Supplemental Amendment filed on June 24, 2019 for Application# 16/411,690 filed on June 14, 2019 with 1-20 claims for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended.
No claims are canceled.
Claims 2-20 are newly added.

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al. US 2009/0240744 A1 (hereinafter ‘Thomson’) in view of Wang et al. US 2014/0201149 A1 (hereinafter ‘Wang’). 

As per claim 1, Thomson disclose, A method (Thomson: paragraph 0044: disclose copying ‘capturing’ of database for a snapshot), comprising: 
receiving a request to capture a snapshot of a file system object (Thomson: paragraph 0010: disclose snapshot is taken ‘capture’ periodically of all the databases, implies that a request is issued for taking a snapshot); 
identifying one or more write journals associated with the file system object (Thomson: Paragraph 0010: disclose write database and changes to the database are saved in journal files. Examiner interprets this as identifying where the write journal are saved the write and changes to the file-systems/machines); 
determining whether the one or more identified write journals associated with the file system object include one or more corresponding updates (Thomson: Paragraph 0016: disclose DB updates to a journaling process and paragraph 0043: disclose that journal files are included onto the copied database, it implies that the journal entries include updates for the database ‘file system’); 
Thomson: paragraph 0045: updates to a databases are copied to journal and changes are appended to journal files, associated journal files have been streamed implies that the system implicitly determined that there are outstanding updates records in a write journal), generate one or more copies of the one or more identified write journals (Thomson: paragraph 0099: disclose copying journal files from one cluster to the other), 
associating the copies of the one or more identified write journals with the snapshot of the file system object (Thomson: Fig 2. Element 100, Element 102 and Element: disclose snapshot/journal set, which means that in Element 104, Element 112 ‘Snapshot’ and associated copy of Element 118 ‘Journal’ are a set and paragraph 0046: disclose that journal configuration file itself is part of each snapshot).
It is noted, however, Thomson did not specifically detail the aspects of
wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object that are received before the request to capture the snapshot; 
capturing the snapshot of the file system object to disk; 
executing a background maintenance process, wherein executing the background maintenance process includes flushing to disk the one or more corresponding outstanding updates included in the one or more copies of the one or more identified write journals as recited in claim 1.

wherein the one or more of identified write journals includes one or more corresponding outstanding updates to the file system object (Wang: paragraph 0047: disclose journal flushing to data storage is suspended so as to avoid deadlock of master file system and paragraph 0046: disclose freeze callback is invoked, a bookmark event is generated based on a current time. Examiner argues that the teaching disclose that entries in the journal are suspended when freeze callback is invoked based on snapshot request thereby the journal entries are not flushed ‘written’ to the data storage and updates are considered as outstanding to be written to the data storage and write journals are taught by primary reference) that are received before the request to capture the snapshot (Wang: paragraph 0046: disclose bookmark event that indicates the point in time for generation of a snapshot and Examiner argues that the teaching disclose that entries in the journal are suspended when freeze callback is invoked based on snapshot request thereby the journal entries are not flushed ‘written’ to the data storage and updates are considered as outstanding to be written to the data storage); 
capturing the snapshot of the file system object to disk (Wang: paragraph 0026: disclose snapshot to volume group correspond to physical volumes stored in physical device ‘disk’); 
executing a background maintenance process (Wang: paragraph 0049: disclose offline migration, which examiner interprets as background maintenance process since the intention of the both processes is to run behind the scene without interrupting the current processes), wherein executing the background maintenance process includes flushing to disk (Wang: paragraph 0051: disclose that unfreeze callback function to flush its journal to disk) the one or more corresponding outstanding updates included in the one or more copies of the one or more identified write journals (Wang: paragraph 0047: disclose journal flushing to data storage is suspended so as to avoid deadlock of master file system and paragraph 0046: disclose freeze callback is invoked, a bookmark event is generated based on a current time. Examiner argues that the teaching disclose that entries in the journal are suspended when freeze callback is invoked based on snapshot request thereby the journal entries are not flushed ‘written’ to the data storage and updates are considered as outstanding to be written to the data storage).
Thomson and Wang are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Journal/Snapshot System”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Thomson and Wang because they are both directed to Journal/Snapshot system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Wang with the method described by Thomson in order to solve the problem posed.
The motivation for doing so would have been to suspend journal flushing to data storage so as to avoid deadlock of the master file system (Wang: Abstract).


As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, evaluating one or more files and one or more directories associated with the file system object (Thomson: paragraph 0010: disclose the databases across all file-systems and examiner argues that file-system inherit one or more directories and journal files are associated with applying the changes described in the journal files to the snapshot database files and examiner argues that for applying to the database, the journal file need to be evaluated); and 
determining that the one or more identified write journals associated with the file system object include one or more corresponding outstanding updates associated with the one or more files and the one or more directories associated with the file system object (Thomson: Fig 2. Element 100, Element 102 and Element: disclose snapshot/journal set, which means that in Element 104, Element 112 ‘Snapshot’ and associated copy of Element 118 ‘Journal’ are a set and paragraph 0046: disclose that journal configuration file itself is part of each snapshot).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Thomson disclose, wherein the copies of the one or more identified write journals include the one or more corresponding outstanding updates associated with the one or more files and the one or more Thomson: paragraph 0010: disclose the databases across all file-systems and examiner argues that file-system inherit one or more directories and journal files are associated with applying the changes described in the journal files to the snapshot database files and examiner argues that for applying to the database, the journal file need to be evaluated).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Thomson disclose, wherein one of the identified write journals associated with the file system object corresponds to one of the one or more files associated with the file system object (Thomson: paragraph 0010: disclose the databases across all file-systems and examiner argues that file-system inherit one or more directories and journal files are associated with applying the changes described in the journal files to the snapshot database files).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Thomson disclose, wherein one of the identified write journals associated with the file system object corresponds to one of the one or more directories associated with the file system object (Thomson: paragraph 0010: disclose the databases across all file-systems and examiner argues that file-system inherit one or more directories and journal files are associated with applying the changes described in the journal files to the snapshot database files).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, wherein a plurality of write journals are stored across a plurality of storage nodes, wherein the one or more write journals associated with the file system object are a subset of the plurality of write journals, wherein the one or more write journals associated with the file system object are stored across the plurality of storage nodes (Thomson: paragraph 0013: disclose files are on distributed across one or more disk drives and paragraph 0018: disclose distributed set of files between clusters).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claims 1 and 6 above. In addition, Thomson disclose, wherein a storage node of the plurality of storage nodes includes one or more hard disk drives and one or more solid state drives (Thomson: paragraph 0013: disclose files are on distributed across one or more disk drives and paragraph 0018: disclose distributed set of files between clusters).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1, 6 and 7 above. In addition, Thomson disclose, wherein at least one of the plurality of write journals is stored in the one or more solid state drives of the storage node (Thomson: paragraph 0013: disclose files are on distributed across one or more disk drives and paragraph 0018: disclose distributed set of files between clusters. Examiner argues that disk drives are equated to solid state drives).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, wherein an identified write journal of the one or more write journals includes one or more entries, wherein each of the one or more entries includes a corresponding sequence number (Thomson: paragraph 0056: disclose maintains increasing record ‘sequence number’ identifications with a journal file) and a corresponding timestamp (Thomson: paragraph 0043: disclose creation time ‘timestamp’ in journal files entries to keep track to decide whether snapshot is before or after journal files).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, wherein an identified write journal of the one or more write journals includes a metadata journal (Thomson: paragraph 0045: disclose all updates to a database are journaled includes operation at record level and at file level).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1 and 10 above. In addition, Thomson disclose, wherein the metadata journal includes one or more recorded changes related to a structure of the Thomson: paragraph 0045: disclose all updates to a database are journaled includes operation at file level which is sys$create).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, wherein an identified write journal of the one or more write journals includes a data journal (Thomson: paragraph 0045: disclose all updates to a database are journaled includes operation at record level and at file level).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. In addition, Thomson disclose, wherein the data journal includes one or more recorded changes to data associated with a file or a directory (Thomson: paragraph 0045: disclose all updates to a database are journaled includes operation at record level which is sys$update).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Thomson did not specifically detail the aspects of
wherein executing the background maintenance process further comprises sequentially flushing the one or more corresponding outstanding updates included in the copies of the one or more identified write journals as recited in claim 14.
On the other hand, Wang achieved the aforementioned limitations by providing mechanisms of
Wang: paragraph 0051: disclose that unfreeze callback function to flush its journal to disk) the one or more corresponding outstanding updates included in the copies of the one or more identified write journals (Wang: paragraph 0047: disclose journal flushing to data storage is suspended so as to avoid deadlock of master file system and paragraph 0046: disclose freeze callback is invoked, a bookmark event is generated based on a current time. Examiner argues that the teaching disclose that entries in the journal are suspended when freeze callback is invoked based on snapshot request thereby the journal entries are not flushed ‘written’ to the data storage and updates are considered as outstanding to be written to the data storage).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Thomson disclose, wherein the background maintenance process is scheduled based on current resources and activity associated with the system (Thomson: paragraph 0015: disclose resource planning is critical to ensuring successful journaling and Wang: teaching about running in background).

As per claim 16, Thomson disclose, A computer program product, the computer program product being embodied in a non-transitory computer readable medium (Thomson: paragraph 0115: disclose storage medium): remaining limitations in this claim 16 are similar to claim 1. Therefore, examiner rejects this claim remaining limitations with the same rationale as claim 1.

As per claim 17, this claim limitations are similar to claim 14. Therefore, examiner rejects these claim limitations rejected under the same rationale as claim 14.

As per claim 18, this claim limitations are similar to claim 15. Therefore, examiner rejects these claim limitations rejected under the same rationale as claim 15.

As per claim 19, this claim limitations are similar to claim 2. Therefore, examiner rejects these claim limitations rejected under the same rationale as claim 2.

As per claim 20, Thomson disclose, A system (Thomson: paragraph 0115: disclose user terminal ‘system), comprising: a processor (Thomson: paragraph 0115: disclose processor): remaining limitations in this claim 20 are similar to claim 1. Therefore, examiner rejects this claim remaining limitations with the same rationale as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2016/0110268 A1 disclose “APPARATUS AND SUPPORT METHOD FOR STATE RESTORATION”
US Pub US 2010/0251020 A1 disclose “Method for data recovery in data storage system, involves making copy of original snapshot copy to produce other copy of original snapshot”
US Pat. US 9,495,370 B1 disclose “Method for reviewing recovery point in a continuous data protection system, involves associating a journal of logged write operations with a data volume, where snapshot of the data volume is identified within the journal”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159